NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted September 21, 2011
                                    Decided September 28, 2011

                                               Before

                                RICHARD D. CUDAHY, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐3149

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Illinois.

        v.                                           No. 4:10CR40004‐002‐GPM

JOSEPH D. DOWNS,                                     G. Patrick Murphy,
     Defendant‐Appellant.                            Judge.

                                             O R D E R

         Shortly after his release from Illinois state prison, Joseph Downs and several others
began producing methamphetamine. A confidential source informed law enforcement
officials that Downs was seeking anhydrous ammonia to manufacture methamphetamine,
and agreed to assist authorities by meeting Downs to sell the ammonia while officials
conducted surveillance. Once Downs and his accomplices left their vehicle and approached
the confidential source, officials approached the vehicle to apprehend Downs and his
accomplices. In the process of searching Downs, the officers found ground‐up
pseudoephedrine in Downs’s possession and on this basis arrested him. Downs pleaded
guilty to manufacturing and distributing methamphetamine, see 21 U.S.C. §§ 841(a)(1),
(c)(1), 843 (a)(6), 846, and was sentenced to 262 months’ imprisonment, at the bottom of the
applicable guidelines range.  
No. 10‐3149                                                                                Page 2

        Downs filed a notice of appeal, but his newly appointed appellate counsel has
concluded that the appeal is frivolous and seeks permission to withdraw. See Anders v.
California, 386 U.S. 738 (1967). Downs has not accepted our invitation to comment on
counselʹs facially adequate submission, see CIR. R. 51(b), and so we limit our review to the
only issue that counsel discusses. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002).

        Counsel considers arguing whether Downs could challenge the reasonableness of his
overall prison term, but rightly concludes that this would be frivolous. We would presume
reasonable any sentence within a properly calculated guidelines range, see Rita v. United
States, 551 U.S. 338, 347 (2007); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008), and
here Downs was sentenced at the bottom of his 262‐327‐month range. Further, the court
considered the factors in 18 U.S.C. § 3553(a), describing among other things the goal of
uniformity in sentencing. Counsel has not identified any factor that would overcome the
presumption of reasonableness, nor have we.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.